Ketcham, S.
There was a gift in trust of $32,000, to pay the income thereof to the widow “ for and during her natural life.”
While, practically, a trust fund may not be released from the burdens of administration until the expiration of a year or more after the grant of letters, yet in the vision of the law the trust is in progress from the testator’s death, unless a con*554trary intent is apparent in the will. If this were not so, the time when the income should become payable would be subject to the caprice or neglect of executors or casual delays in the' probate.
■ Hence, the income which accrues between the death and the time when in the convenience of events the trust fund is actually separated from the possession of the executors as such is payable to the beneficiary, unless a contrary intent appears in the will. Matter of Stanfield, 135 N. Y. 292; Bank of Niagara v. Talbot, 110 App. Div. 519; Matter of Harris, 61 Misc. Rep. 563.
It has not been possible to discern in the will or codicil here presented any purpose that the widow should not receive the income from her husband’s death, and it should be paid to her.
Decreed accordingly.